Citation Nr: 1009376	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-16 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  What evaluation is warranted for bilateral hearing loss 
from May 22, 2006 to September 5, 2007?

3.  What evaluation is warranted for bilateral hearing loss 
since September 6, 2007?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted entitlement to service connection 
for bilateral hearing loss, and assigned a noncompensable 
rating, effective May 22, 2006.  The rating decision also 
denied entitlement to service connection for tinnitus.

In January 2010, the Veteran and his wife testified before 
the undersigned Veterans Law Judge at a Travel Board hearing 
at the Waco RO.  A copy of the transcript is of record.

The issue of what evaluation is warranted for bilateral 
hearing loss since September 6, 2007 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during 
service.

2.  Tinnitus is etiologically related to service.

3.  From May 22, 2006 to September 5, 2007, bilateral hearing 
loss was manifested by a Roman Numeral Level V hearing loss 
in the right ear, and a Roman Numeral I loss in the left ear.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active duty service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

2.  From May 22, 2006 to September 5, 2007, the criteria for 
a compensable rating for bilateral hearing loss were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 
6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Regarding the Veteran's claim of entitlement to an increased 
initial rating for bilateral hearing loss, the Board begins 
by noting that as service connection, an initial rating, and 
an effective date have been assigned, the notice requirements 
of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Regarding the Veteran's claim of entitlement to service 
connection for tinnitus, the notice requirements of 38 
U.S.C.A. § 5103(a) also have been met.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  VA notified the Veteran in July 2006 
pre-rating correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence he needed to provide and 
what part VA would attempt to obtain.  VA also informed the 
Veteran of how disability evaluations and effective dates are 
assigned in July 2006.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Tinnitus

The Veteran currently has bilateral tinnitus, and he argues 
that the onset of his disability was in service after 
constant exposure to aircraft noise.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Id. at 495-96.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  
The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

No complaints of ringing in the ears or diagnoses of tinnitus 
were made during the appellant's active duty service.  At 
separation, the Veteran was diagnosed with a right ear high 
frequency hearing loss.  His hearing had significantly 
decreased in his right ear.

In April 1991, the Veteran complained of occasional bilateral 
tinnitus.

At a September 2006 VA examination, the Veteran denied 
tinnitus.  In July 2007, a private audiologist diagnosed the 
Veteran with tinnitus, and noted that based on his noise 
exposure while in the military and documentation of decreased 
hearing threshold levels in the right ear upon separation 
from service, it was at least as likely as not that the 
Veteran's tinnitus was contributed to by the excessive noise 
exposure experienced while in service.  

At a September 2007 VA examination, the Veteran reported 
tinnitus in both ears, mainly noticed when in a relatively 
quiet environment.  The Veteran reported having tinnitus 
since service.  The examiner, however, noted that the Veteran 
denied tinnitus at the September 2006 examination.  The 
examiner therefore opined that it was less likely that not 
that the Veteran's tinnitus was due to military noise 
exposure.

At his January 2010 Board hearing, the Veteran explained that 
he denied tinnitus at his September 2006 examination because 
he did not recognize the term "tinnitus" to mean ringing in 
the ears.  The Veteran reported that he has had ringing in 
his ears for "a long period of time," including during 
service.

When the record contains conflicting opinions, the Board must 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11.  The Board is also mindful that it cannot make its 
own independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998). 
 Further, while the Board is not free to ignore the opinion 
of a treating physician, neither is it required to accord it 
substantial weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).  Courts have repeatedly declined to 
adopt a "treating physician rule," which would give 
preference, i.e., additional evidentiary weight, to this type 
of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).

The Board finds that the opinions of record concerning the 
etiology of the appellant's tinnitus are equally competent 
and based on the evidence of record.  As the evidence is in 
relative equipoise, the benefit of the doubt is given to the 
Veteran.

The Board also notes that the Veteran is considered competent 
to report the observable manifestations of his claimed 
disability.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay 
observation").  The Board finds that the Veteran's 
complaints of tinnitus are credible, based on the fact that 
the record contains objective evidence that the appellant's 
exposure to acoustic trauma in the military strongly affected 
his hearing, and he reported symptoms of tinnitus to a 
physician in 1991, long before he began to seek compensation 
from VA.  The Board finds the Veteran's explanation that he 
was unfamiliar with the term "tinnitus" at the September 
2006 VA examination to be credible.

Therefore, the Veteran's claim of entitlement to service 
connection for tinnitus is granted under the doctrine of 
reasonable doubt.  38 U.S.C.A. § 5107.

Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West,    12 Vet. App. 119 (1999).  Staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. § 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When an analysis of the first two steps 
reveals that the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. 
Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

A rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  These averages are 
entered into a table of the Rating Schedule to determine the 
auditory acuity level of each ear (Table VI), and these 
auditory acuity levels are entered into another table of the 
Rating Schedule to determine the percentage disability rating 
(Table VII).  38 C.F.R. § 4.85.

An exceptional pattern of hearing loss occurs when the pure 
tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.             38 C.F.R. § 4.86.  In exceptional 
pattern cases, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  In 
the instant case, as will be shown below, the Veteran 
demonstrated an exceptional pattern of hearing loss in 
September 2006 in the right ear; therefore, 38 C.F.R. § 4.86 
and Table VIA will be considered for those examination 
results.

As a preliminary note, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the September 2006 and 
September 2007 examiners failed to specifically address the 
functional effects caused by the Veteran's bilateral hearing 
loss disability.  The Veteran and his wife, however, 
testified at his January 2010 Board hearing that he sometimes 
has trouble understanding the sermon at church, and that he 
finds himself having to ask questions later to clarify what 
he thought he heard.  He also noted that he worked two jobs 
in the security field, but he did not describe any 
limitations on his employment.  

The Board finds that no prejudice results to the Veteran.  As 
such, the Board may proceed with a decision.  In this regard, 
the Court's rationale in requiring an examiner to consider 
the function effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extraschedular rating is 
warranted.  Specifically, the Court noted that, "unlike the 
rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does 
not rely exclusively on objective test results to determine 
whether a referral for an extraschedular rating is warranted.  
The Secretary's policy [requiring VA audiologists to describe 
the effect of a hearing disability on a Veteran's 
occupational functioning and daily activities] facilitates 
such determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."

While the September 2006 and September 2007 VA examiners 
failed to address the functional effect of the Veteran's 
hearing loss disability, other evidence of record, to 
specifically include the Veteran's own testimony at his 
January 2010 Board hearing, adequately addressed this issue.  
Therefore, while the VA examinations are defective under 
Martinak, the Board finds that no prejudice results to the 
Veteran in that the functional effects of his hearing loss 
his ability were adequately addressed by the remainder of the 
record and are sufficient for the Board to consider whether 
referral for an extraschedular rating is warranted under 38 
C.F.R. § 3.321(b).

At a September 2006 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
65
65
75
LEFT
15
20
10
35
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.  
It is not known, however, whether the examiner used the 
Maryland CNC Word List as required under 38 C.F.R. § 3.385 
(2009).  The puretone threshold average for these findings is 
66 for the right ear and 33 for the left ear.  The Veteran 
was currently working as a security guard.

At a private audiologic evaluation in June 2007, the 
Veteran's pure tone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
unrecorde
d
unrecord
ed
75
LEFT
25
30
10
40
60

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 88 percent in the left ear.  
The puretone threshold average for these findings is unable 
to be determined for the right ear and 35 for the left ear.

In September 2007, the Veteran was afforded another VA 
examination, and pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
65
65
75
LEFT
15
20
15
40
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.  
The puretone threshold average for these findings is 65 for 
the right ear and 35 for the left ear.

From the results at the September 2006 examination, the right 
ear hearing loss equates to a Roman Numeral V (under Table 
VIA) and the left ear hearing loss equates to a Roman Numeral 
I.   From the September 2007 examination, the right ear 
hearing loss equates to a Roman Numeral V, and the left ear 
equates to a Roman Numeral I.  38 C.F.R. § 4.85.  The June 
2007 private examination did not record unmasked pure tone 
thresholds (pure tone air conduction) for all decibels; 
therefore, the Board is unable to assign a Roman Numeral to 
this audiometric evaluation.  Each of these combinations 
provide for no more than a noncompensable rating.  Id.  As 
such, the claim for an increased rating must be denied.

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
The rating criteria for the Veteran's bilateral hearing loss 
reasonably describe his disability level and symptomatology.  
The Veteran has not reported or shown any employment 
limitations due to his hearing loss.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and referral 
for extraschedular evaluations is not in order.  Thun, 573 
F.3d 1366.


ORDER

Entitlement to service connection for tinnitus is granted.

An initial compensable evaluation for bilateral hearing loss, 
from May 22, 2006 to September 5, 2007, is denied.


REMAND

The Board finds that a new VA examination is needed to 
determine the extent of the Veteran's hearing loss.  In this 
respect, the Veteran last underwent a VA compensation 
examination in September 2007.  At his January 2010 Board 
hearing, the Veteran stated that his hearing loss had 
increased in severity since his last examination.  The Court 
has held that when a veteran alleges that his service-
connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).  Thus, the Board finds that a new 
examination is warranted to determine the current status of 
the Veteran's disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
audiology examination to determine the 
current severity of his bilateral hearing 
loss and functional effects caused by that 
loss.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished, to 
include tests of pure tone thresholds and 
speech discrimination (Maryland CNC).  The 
examination report must fully describe the 
functional impairment and effects caused 
by the bilateral hearing disability.  

2.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
an ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  Thereafter, the RO should readjudicate 
the claim of what evaluation is warranted 
for bilateral hearing loss since September 
6, 2007.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


